Citation Nr: 1503434	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-48 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depression, rated 30 percent disabling prior to October 7, 2013, and 50 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Esquire


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 and from March to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, December 2008, and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which ultimately granted service connection for PTSD with major depression, with a 30 percent disability rating assigned, effective January 24, 2008.

The claim was remanded in April 2013 for additional development.  

In an October 2014 rating decision, an increased rating of 50 percent was granted, effective October 7, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for PTSD with major depression remains before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the April 2013 Board remand, the Veteran was schedule to present testimony before a Veterans Law Judge during a videoconference hearing in October 2011; however, the Veteran failed to appear for the hearing.  The file demonstrates that notice of the hearing was sent to the Veteran and his attorney and a statement as to why the Veteran failed to appear was not submitted.  

However, in an October 2014 VA Form 9, the Veteran requested a new hearing before the Board at the local VA regional office.  A remand is therefore necessary to provide the Veteran with the requested hearing.  38 C.F.R. § 20.703.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




